The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-21 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising: 
an interlayer dielectric layer over the semiconductor substrate, wherein the first gate stack, the second gate stack, and the dielectric gate are surrounded by the interlayer dielectric layer, wherein, in a cross-sectional view cut along a direction that is parallel to a lengthwise direction of the fin active region, a first surface of a portion of the interlayer dielectric layer is in direct contact with the dielectric gate and a second surface of the portion of the interlayer dielectric layer is in direct contact with a portion of the gate dielectric layer.
Independent Claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising: 
wherein, from a top view, a first sidewall of the gate electrode of the first portion directly contacts a first sidewall of the first gate-cut feature, and the gate dielectric layer continuously extends to cover second, third and fourth sidewalls of the gate electrode of the first portion.
Independent Claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising: 
wherein a third sidewall of the first gate-cut feature directly contacts a sidewall of the first gate structure, a fourth sidewall of the first gate-cut feature directly contacts a sidewall of the dielectric gate, and the first gate-cut feature spans between the third sidewall and the fourth sidewall along a second direction that is orthogonal to a lengthwise direction of the fin active region.
The allowed claims 2-6, 8-11, 13-15 and 17-21 each depend on independent claim 1 or 7 or 12, and each is allowable for the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817